UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended: September 30, 2011 OR [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . Commission File No.: 0-20726 Kent International Holdings, Inc. (Exact name of registrant as specified in its charter) Nevada 20-4888864 (State or other jurisdiction incorporation or organization (I.R.S. Employer Identification No.) 7501 Tillman Hill Road, Colleyville, Texas 76034 (Address of principal executive offices) (682) 738-8011 (Registrant's telephone number) Indicate by check mark whether the registrant (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes XNo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files.)Yes XNo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check One) Large accelerated filer Accelerated filer Non-accelerated filer Smaller reporting company X Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes NoX Indicate the number of shares outstanding of each of the issuer's classes of common stock as of the latest practicable date:As of October 31, 2011, the issuer had 3,555,488 shares of its common stock, par value $.002 per share, outstanding. KENT INTERNATIONAL HOLDINGS, INC. AND SUBSIDIARIES FORM 10-Q For The Quarterly Period Ended September 30, 2011 Table of Contents Page Number PART I. FINANCIAL INFORMATION Item 1. Financial Statements Consolidated Balance Sheets as of September 30, 2011 and December 31, 2010 3 Consolidated Statements of Operations Three and Nine Months Ended September 30, 2011 and 2010 4 Consolidated Statements of Cash Flows Nine Months Ended September 30, 2011 and 2010 5 Notes to Consolidated Financial Statements 6 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 11 Item 3.
